Brown, J.
It is very difficult, under the peculiar circumstances attending the sale of lemons in winter, to determine what should be allowed for the lemons destroyed by frost in this case. The cases, pur*224chased by Smith at $1.75, were bought under the expectation that they were an average class of fruit, or, as he afterwards explained, second ■class; whereas he found them to be third class, and injured. The price that he paid was not for first-class lemons. As the lemons had been ■open to inspection, it is not unreasonable to suppose that they failed to bring more than $1.75, because they were very poor; that is, a third- • class lemon. I have carefully read over all the testimony, and I think the‘price for lemons in cases, which are proved to be worth about 50 per cent, more than for lemons in boxes, should be increased to $2.25 per case.
The duties should not be deducted, because no judgment in this court would relieve the defendant from his obligation to pay the duties, nor ■charge this obligation upon the libelants.
The ship, having completed the transportation contracted for by her, is responsible, oñ account of her negligence, for only the market value of the lemons at the port of discharge. That rule furnishes complete indemnity, because the payment of that sum enables the owner presumptively to procure similar goods at the time and place of discharge. That rule, therefore, secures restitutio in integrum. One hundred dollars will therefore be added to the principal allowed by the commissioner making in all $340.75, with interest from January 26, 1885.
In other respects the report is confirmed.